NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      NOV 22 2016
                                                                      MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                      U.S. COURT OF APPEALS




 CANDACE S. WALTERS,                             No.    14-16930

                  Plaintiff-Appellant,           D.C. No. 2:11-cv-00150-JAT

   v.
                                                 MEMORANDUM*
 ODYSSEY HEALTHCARE
 MANAGEMENT LONG TERM
 DISABILITY PLAN and ODYSSEY
 HEALTHCARE MANAGEMENT LONG
 TERM DISABILITY PLAN
 ADMINISTRATOR,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                     Argued and Submitted November 14, 2016
                             San Francisco, California

Before: THOMAS, Chief Judge, and KOZINSKI and FRIEDLAND, Circuit
Judges.

        Candace Walters appeals the district court’s order granting summary

judgment to Odyssey Healthcare Management, denying her cross-motion, and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
denying her motion to remand the matter to the plan administrator for further

factual inquiry. We affirm.

      An order granting summary judgment on cross-motions is reviewed de novo.

Travelers Prop. Cas. Co. of Am. v. ConocoPhillips Co., 546 F.3d 1142, 1145 (9th

Cir. 2008). Summary judgment may be affirmed for any reason supported by the

record. Id.

      We may assume without deciding that the district court incorrectly

disregarded Walters’ affidavit, which described her memory of submitting a claim

for long-term disability benefits. Had the district court considered that affidavit,

Odyssey would nonetheless be entitled to summary judgment. Under the

undisputed provisions of the long-term disability plan, a participant who believes

her claim was wrongly rejected must pursue an internal administrative appeal

within 180 days. Likewise, federal law requires a claimant to “avail himself or

herself of a plan’s own internal review procedures before bringing suit in federal

court.” Diaz v. United Agric. Emp. Welfare Benefit Plan & Trust, 50 F.3d 1478,

1483 (9th Cir. 1995) (citing Amato v. Bernard, 618 F.2d 559, 566–68 (9th Cir.

1980)). Walters offered no evidence that she pursued an internal review of

Odyssey’s decision. She therefore cannot proceed with a federal lawsuit, see id.,

                                          2
and there is no need to remand the matter to the plan administrator for further

factual development.

      AFFIRMED.




                                         3